Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 4/22/2022, has been entered. 
Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 5 is rejected as failing to comply with the written description requirement because it further limits claim 1 such that the first metal pattern of the display device has a hole vertically aligned with the contact hole of the gate insulating layer while amended claim 1 recites that the first metal pattern has a hole, while, the originally filed application teaches that there is only one hole in the first metal pattern.  In order to advance prosecution of this Application, the Examiner will interpret these limitation as best understood by the disclosure of the specification.  Specifically, each of claimed holes will be considered to be the same hole. Claims 6-7 fail to comply with the written description requirement because of their dependence on claim 5. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the second gate insulating layer" in line 2 and “the first portion” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation “the first portion” in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim et al. (US Pub. No. 2019/0172884 A1), hereafter referred to as Shim.

As to claim 1, Shim discloses a display device (fig 1, display device 100; [0045]), comprising:
a first transistor (fig 2, 120b) including a first active layer (121b), a first gate electrode (122b) overlapping the first active layer (121b), a gate insulating layer (112) between the first active layer (121b) and the first gate electrode (122b), a first source electrode (123b), and a first drain electrode (124b),
a second transistor (fig 2, 120a) including a second active layer (121a), a second gate electrode (122a) overlapping the second active layer (121a), a second source electrode (123a) and a second drain electrode (124a),
a capacitor (130) including a first capacitor electrode (132) connected to the second transistor (120a), 
a lower electrode (131) disposed under the first active layer (121b),
a connecting member (124b’’) electrically connecting the first active layer (121b) to the lower electrode (131), and 
a first metal pattern (124’; [0093] and [0095]) contacting the connecting member (124’’) and disposed on a same layer with the first gate electrode (122b), 
wherein the first metal pattern (124’) has a hole and a portion of the connecting member is disposed in the hole of the first metal pattern (See annotated FIG. 3 below).  

    PNG
    media_image1.png
    438
    751
    media_image1.png
    Greyscale


As to claim 2, Shim discloses the display device of claim 1 (paragraphs above),
wherein the gate insulating layer (112) has a contact hole (hole in 112 with 124’’ therein) and the connecting member (124’’) connects the first active layer (121b) to the lower electrode (131) through the contact hole (hole in 112 with 124’’ therein, shown in figure 3). 

As to claim 3, Shim discloses the display device of claim 2 (paragraphs above),
wherein the first metal pattern (124’) surrounds the contact hole (figs 2-3, opening in 112 is surrounded by 124’) in a plan view. 

As to claim 4, Shim discloses the display device of claim 1 (paragraphs above),
wherein the connecting member (124’’) contacts a lateral side of the first metal pattern (124’). 

As to claim 5, Shim discloses the display device of claim 2 (paragraphs above),
wherein the first metal pattern (124’) has a hole vertically aligned with the contact hole of the gate insulating layer (recess hole in layer 124’ is vertically aligned with hole in 112, holes are not required to be completely through a layer). 

As to claim 6, Shim discloses the display device of claim  (paragraphs above),
wherein the connecting member (124’’) is disposed in the hole of the first metal pattern (124’). 

As to claim 8, Shim discloses the display device of claim 1 (paragraphs above),
wherein the gate insulating layer (112) has a contact hole (opening in 112 filled with 124’’), and wherein the hole is vertically aligned with the contact hole (hole in 112 is vertically aligned with the hole in 124’). 

As to claim 13, Shim discloses the display device of claim 1 (paragraphs above),
wherein the first metal pattern (124’) is disposed between the first gate insulating layer (112 in the first transistor) and the second gate insulation layer (112 in the second transistor). 

As to claim 14, Shim discloses the display device of claim 1 (paragraphs above),
wherein the first metal pattern (124’) is disposed below a top-most surface of the first portion of the connecting member (124’’). 

As to claim 15, Shim discloses the display device of claim 1 (paragraphs above),
wherein the first metal pattern (124’) is disposed below a top-most surface of the first portion of the connecting member (124’’) and a bottom-most surface of the first portion of the connecting member (124’’). 

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record do not teach or suggest wherein the hole of the first metal pattern has a width that is larger than a width of the contact hole of the gate insulating layer, as recited in claim 9.  Dependent claims 10 and 11 are objected as being allowable because of their dependence on claim 9.

Pertinent Art
US 2017/0062542A1 is a pertinent prior art reference because in figure 5 it shows a metal pattern layer formed in same layer as the gate of a TFT and also the connection from a first active layer to a lower electrode.  

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.

Applicant argued that layer 124’ or 124’’ or 124 of Shin does not have any hole. 
Examiner disagrees because layer 124’’ of Shin does have a hole.  This hole is shown in annotated figure 3 of Shin (above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/6/2022